  Case 1:16-cr-00132-GJQ ECF No. 271 filed 07/30/19 PageID.2134 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                      -----------

UNITED STATES OF AMERICA,

                       Plaintiff,                      No. 1:16-CR-132

               v.                                      Hon. Gordon J. Quist
                                                       United States District Judge
JAMES GABRIEL SMITH,

                  Defendant.
__________________________________________/

                              FINAL ORDER OF FORFEITURE

       The government’s Motion for Final Order of Forfeiture details the procedural and notice

predicate for the requested Final Order. The record fully supports the recitals in the government’s

motion. Accordingly, based on all matters of record, IT IS ORDERED:

       1.      That the following property (the “Subject Property”) is hereby forfeited to the

United States pursuant to 18 U.S.C. § 1594(d) and 28 U.S.C. § 2461(c):

               ZTE Model N9130, serial number 320843610227.

       2.      That all right, title and interest to the Subject Property is hereby condemned,

forfeited and vested in the United States of America, and that the Subject Property shall be

disposed of by the United States Department of Homeland Security - Customs and

Border Protection/ and or its designee according to applicable law and regulations.

       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

SO ORDERED.



Dated: July 30, 2019                                            /s/ Gordon J. Quist
                                                            ________________________________
                                                            GORDON J. QUIST
                                                            UNITED STATES DISTRICT JUDGE
